Case 1:20-cv-01020-SOH Document3 _ Filed 05/08/20 Page 1 of 9 PagelD #: 3

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
EL DORADO DIVISION

LAVONNE PATTERSON PLAINTIFF
VS. No. 1:20-cv-1020-SOH
GIBRALTAR ENERGY COMPANY, DEFENDANTS

RICHARD H. MASON and VERTIS MASON
ORIGINAL COMPLAINT

COMES NOW Plaintiff Lavonne Patterson (“Plaintiff’), by and through her
attorneys Tess Bradford and Josh Sanford of the Sanford Law Firm, PLLC, and
for her Original Complaint against Gibraltar Energy Company, Richard H. Mason
and Vertis Mason (collectively “Defendant” or “Defendants”), she does hereby
state and allege as follows:

|. PRELIMINARY STATEMENTS

‘te Plaintiff brings this action under the Fair Labor Standards Act, 29
U.S.C. § 201, et seq. (“FLSA”) and the Arkansas Minimum Wage Act, Ark. Code
Ann. § 11-4-201, et seg. (“AMWAY”), for declaratory judgment, monetary
damages, liquidated damages, prejudgment interest, and costs, including
reasonable attorneys’ fees, as a result of Defendants’ failure to pay Plaintiff
lawful overtime compensation for hours in excess of forty (40) hours per week.

2. Upon information and belief, for at least three (3) years prior to the
filing of this Complaint, Defendants have willfully and intentionally committed
violations of the FLSA as described, infra.

Page 1 of 9
Lavonne Patterson v. Gibraltar Energy Company, et al.
U.S.D.C. (W.D. Ark.) Case No. 1:20-cv-1020-SOH
Original Complaint
Case 1:20-cv-01020-SOH Document3 _ Filed 05/08/20 Page 2 of 9 PagelD #: 4

ll. JURISDICTION AND VENUE

3; The United States District Court for the Western District of
Arkansas has subject matter jurisdiction over this suit under the provisions of 28
U.S.C. § 1331 because this suit raises federal questions under the FLSA.

4. Plaintiffs claims under the AMWA form part of the same case or
controversy and arise out of the same facts as the FLSA claims alleged in this
Complaint. Therefore, this Court has supplemental jurisdiction over Plaintiff's
AMWA claims pursuant to 28 U.S.C. § 1367(a).

a. Defendants conduct business within the State of Arkansas,
operating and managing an electric utility company in El Dorado.

6. Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1)
and (c)(2), because the State of Arkansas has personal jurisdiction over
Defendants, and Defendants therefore “reside” in Arkansas.

7. Plaintiff was employed by Defendants at its office located in the El
Dorado Division of the Western District of Arkansas.

8. The acts alleged in this Complaint had their principal effect within
the El Dorado Division of the Western District of Arkansas, and venue is proper
in this Court pursuant to 28 U.S.C. § 1391.

lll. ©THE PARTIES
9. Plaintiff is an individual and a resident and domiciliary of Arkansas.
10. Defendant Gibraltar Energy Company (“Gibraltar”) is a foreign, for-

profit corporation registered to do business in Arkansas.

Page 2 of 9
Lavonne Patterson v. Gibraltar Energy Company, et al.
U.S.D.C. (W.D. Ark.) Case No. 1:20-cv-1020-SOH
Original Complaint
Case 1:20-cv-01020-SOH Document3 _ Filed 05/08/20 Page 3 of 9 PagelD #: 5

11. | Gibraltar’s registered agent for service is Richard H. Mason at 200
North Washington, El Dorado, Arkansas 71730.

12. Defendant Richard H. Mason (“R. Mason”) is an individual and
domiciliary of Arkansas.

13. Defendant Vertis Mason (“V. Mason”) is an_ individual and
domiciliary of Arkansas.

IV. FACTUAL ALLEGATIONS

14. ‘Plaintiff repeats and re-alleges all previous paragraphs of this
Complaint as though fully incorporated in this section.

15. | R. Mason is an owner, principal, officer and/or director of Gibraltar
Energy Company.

16. R. Mason manages and controls the day-to-day operations of
Gibraltar Energy Company, including but not limited to the decision to not pay
Plaintiff a sufficient premium for hours worked in excess of forty (40) per week.

17. | V. Mason is an owner, principal, officer and/or director of Gibraltar
Energy Company.

18. V. Mason manages and controls the day-to-day operations of
Gibraltar Energy Company, including but not limited to the decision to not pay
Plaintiff a sufficient premium for hours worked in excess of forty (40) per week.

19. At all relevant times herein, Defendant was an “employer” of

Plaintiff within the meaning of the FLSA.

Page 3 of 9
Lavonne Patterson v. Gibraltar Energy Company, et al.
U.S.D.C. (W.D. Ark.) Case No. 1:20-cv-1020-SOH
Original Complaint
Case 1:20-cv-01020-SOH Document3 _ Filed 05/08/20 Page 4 of 9 PagelD #: 6

20. Defendant has at least two (2) employees that handle, sell, or
otherwise work on goods or materials that have been moved in or produced for
commerce.

21. | Defendant’s annual gross volume of sales made or business done
was not less than $500,000.00 (exclusive of excise taxes at the retail level that
are separately stated) during each of the three calendar years preceding the
filing of this complaint.

22. During each of the three years preceding the filing of this Original
Complaint, Defendant continuously employed at least four (4) employees.

23. Defendant was Plaintiffs employer within the meaning of the FLSA,
29 U.S.C. § 203(d), and the Arkansas Minimum Wage Act, A.C.A. § 11-4-203, at
all times relevant to this lawsuit.

24. Atall times material herein, Plaintiff has been entitled to the rights,
protections and benefits provided under the FLSA.

25. At all times material herein, Plaintiff has been misclassified by
Defendant as a salaried employee and as exempt from the overtime
requirements of the FLSA, 29 U.S.C. § 207.

26. Atal! relevant times herein, Defendant directly hired Plaintiff to work
at its office, paid her wages and benefits, controlled her work schedule, duties,
protocols, applications, assignments and employment conditions, and kept at
least some records regarding her employment.

27. Plaintiff was employed by Defendant as an executive administrative

assistant from August of 2016 until April of 2020.

Page 4 of 9
Lavonne Patterson v. Gibraltar Energy Company, et al.
U.S.D.C. (W.D. Ark.) Case No. 1:20-cv-1020-SOH
Original Complaint
Case 1:20-cv-01020-SOH Document3 _ Filed 05/08/20 Page 5 of 9 PagelD #: 7

28. ‘Plaintiff's job duties included handling payroll, stuffing envelopes
and ordering office supplies.

29. ‘Plaintiff did not have the authority to hire or fire any other
employee, nor were her recommendations for hiring or firing given particular
weight.

30. Plaintiff did not exercise discretion or independent judgment as to
matters of significance.

31. Plaintiff did not manage the enterprise or a customarily recognized
department or subdivision of the enterprise.

32. — Plaintiff regularly worked over forty (40) hours per week.

33. Defendant did not pay Plaintiff one and one-half times her regular
rate of pay for hours worked over forty (40) per week.

34. At all relevant times herein, Defendant has deprived Plaintiff of
regular wages and overtime compensation for all of her hours worked over forty
(40) per week.

35. Defendant knew or showed reckless disregard for whether its
actions violated the FLSA.

V. FIRST CAUSE OF ACTION—Violation of the FLSA

46. Plaintiff repeats and re-alleges all previous paragraphs of this
Complaint as though fully incorporated in this section.

47. Plaintiff asserts this claim for damages and declaratory relief

pursuant to the FLSA, 29 U.S.C. § 201, et seq.

Page 5 of 9
Lavonne Patterson v. Gibraltar Energy Company, et al.
U.S.D.C. (W.D. Ark.) Case No. 1:20-cv-1020-SOH
Original Complaint
Case 1:20-cv-01020-SOH Document 3 _ Filed 05/08/20 Page 6 of 9 PagelD #: 8

48. At all times relevant to this Complaint, Defendant has been
Plaintiff's “employer” within the meaning of the FLSA, 29 U.S.C. § 203.

49. At all times relevant to this Complaint, Defendant has been, and
continues to be, an enterprise engaged in commerce within the meaning of the
FLSA, 29 U.S.C. § 203.

90. 29 U.S.C. §§ 206 and 207 require any enterprise engaged in
commerce to pay all employees a minimum wage for all hours worked up to forty
(40) in one week and to pay one and one-half times regular wages for all hours
worked over forty (40) hours in a week, unless an employee meets certain
exemption requirements of 29 U.S.C. § 213 and all accompanying Department of
Labor regulations.

51. At all times relevant times to this Complaint, Defendant
misclassified Plaintiff as exempt from the overtime requirements of the FLSA.

52. Despite the entitlement of Plaintiff to overtime payments under the
FLSA, Defendant failed to pay Plaintiff an overtime rate of one and one-half times
her regular rate of pay for all hours worked over forty (40) in each week.

53. Defendant's failure to pay Plaintiff all overtime wages owed was
willful.

54. By reason of the unlawful acts alleged herein, Defendant is liable to
Plaintiff for monetary damages, liquidated damages, and costs, including
reasonable attorneys’ fees, for all violations that occurred within the three (3)

years prior to the filing of this Complaint.

Page 6 of 9
Lavonne Patterson v. Gibraltar Energy Company, et al.
U.S.D.C. (W.D. Ark.) Case No. 1:20-cv-1020-SOH
Original Complaint
Case 1:20-cv-01020-SOH Document3_ Filed 05/08/20 Page 7 of 9 PagelD #: 9

VI. SECOND CAUSE OF ACTION—Violation of the AMWA

95. Plaintiff repeats and re-alleges all previous paragraphs of this
Complaint as though fully incorporated in this section.

56. Plaintiff asserts this claim for damages and declaratory relief
pursuant to the AMWA, Ark. Code Ann. § 11-4-201, et seq.

57. At all times relevant to this Complaint, Defendant was Plaintiff's
“employer” within the meaning of the AMWA, Ark. Code Ann. § 11-4-203(4).

58. Arkansas Code Annotated §§ 11-4-210 and 211 require employers
to pay all employees a minimum wage for all hours worked up to forty in one
week and to pay one and one-half times regular wages for all hours worked over
forty hours in a week, unless an employee meets the exemption requirements of
29 U.S.C. § 213 and accompanying Department of Labor regulations.

59. At all times relevant to this Complaint, Defendant misclassified
Plaintiff as exempt from the overtime requirements of the AMWA.

60. Despite the entitlement of Plaintiff to overtime payments under the
AMWA, Defendant failed to pay Plaintiff an overtime rate of one and one-half
times her regular rate of pay for all hours worked over forty (40) in each week.

61. Defendant's failure to pay Plaintiff all overtime wages owed was
willful.

62. By reason of the unlawful acts alleged herein, Defendant is liable to
Plaintiff for monetary damages, liquidated damages, and costs, including
reasonable attorneys’ fees, for all violations that occurred within the 3 years prior

to the filing of this Complaint pursuant to Ark. Code Ann. § 11-4-218.

Page 7 of 9
Lavonne Patterson v. Gibraltar Energy Company, et al.
U.S.D.C. (W.D. Ark.) Case No. 1:20-cv-1020-SOH
Original Complaint
Case 1:20-cv-01020-SOH Document 3 _ Filed 05/08/20 Page 8 of 9 PagelD #: 10

Vil. PRAYER FOR RELIEF

WHEREFORE, premises considered, Plaintiff Lavonne Patterson
respectfully prays as follows:

A. That each Defendant be summoned to appear and answer this
Complaint;

B. That Defendants be required to account to Plaintiff and the Court
for all monies paid to Plaintiff;

C. A declaratory judgment that Defendants’ practices alleged herein
violate the FLSA;

D. A declaratory judgment that Defendants’ practices alleged herein
violate the AMWA;

E. Judgment for damages for all unpaid overtime wage compensation
owed under the FLSA;

F. Judgment for damages for all unpaid overtime wage compensation
owed under the AMWA;

G. Judgment for liquidated damages pursuant to the FLSA;

H. Judgment for liquidated damages pursuant to the AMWA;

F An order directing Defendants to pay Plaintiff prejudgment interest,

reasonable attorney’s fees and all costs connected with this action;

J. For a reasonable attorney’s fee, costs, and interest; and
K. Such other relief as this Court may deem just and proper.
Page 8 of 9

Lavonne Patterson v. Gibraltar Energy Company, et al.
U.S.D.C. (W.D. Ark.) Case No. 1:20-cv-1020-SOH
Original Complaint
Case 1:20-cv-01020-SOH Document 3

Filed 05/08/20 Page 9 of 9 PagelD #: 11

Respectfully submitted,
PLAINTIFF LAVONNE PATTERSON

SANFORD LAW FIRM, PLLC
ONE FINANCIAL CENTER

650 SOUTH SHACKLEFORD, SUITE 411
LITTLE ROCK, ARKANSAS 72211
TELEPHONE: (501) 221-0088
FACSIMILE: (888) 787-2040

i
Tess Bradford
Ark. Bar No. 2017156
tess@sanfordlawfitm.com

 

JgsbfSanford
rk. o. 2001037
josh@sanfordlawfirm.com

Page 9 of 9
Lavonne Patterson v. Gibraltar Energy Company, et al.
U.S.D.C. (W.D. Ark.) Case No. 1:20-cv-1020-SOH
Original Complaint
